DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Interview
In the Applicant’s remarks the Applicant requested that “the Examiner contact the undersigned representative to discuss this amendment when the Examiner takes up this application for reconsideration.” The Examiner and the Attorney conducted an interview on 02/28/2022. The details of the interview are present in the attached interview summary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of Patent Number 11, 127,623 hereinafter “’623 Patent” in view of Hsu et al. (US 2015/0021710) hereinafter “Hsu” and in further view of Xie et al. (US 2016/0163604) hereinafter “Xie”. (Anticipating limitations in bold).
Current Application
1. A structure comprising: a substrate material; a plurality of fin structures; a plurality of gate structures extending over the plurality of fin structures; a plurality of diffusion regions adjacent to the each of the plurality of gate structures; a single diffusion break between the diffusion regions of the adjacent gate structures; and a liner separating the single diffusion break from the diffusion regions; and a plurality of dielectric fin structures with a bottom surface directly contacting a top surface of the substrate material.
‘623 Patent 

10. A structure comprising: a substrate material; a plurality of metal gate structures on the substrate material and comprising sidewall spacers, metal material and diffusion regions; and a single diffusion break structure between adjacent metal gate structures of the plurality of metal gate structures, the single diffusion break structure comprising: an undercut region in the substrate, adjacent to the diffusion regions; a liner material partially lining the undercut region; and an insulator material over the liner material and between the adjacent metal gate structures of the plurality of metal gate structures.

14. The structure of claim 10, wherein the undercut region is provided in a fin structure composed of the substrate material, the liner material only partially lines the undercut region, and the sidewall spacers are adjacent to the diffusion regions which are devoid of the liner material along an extent of contact material.

15. The structure of claim 14, wherein the substrate material is between the liner material and the diffusion regions, and the sidewall spacers adjacent to the diffusion regions are in contact with contact material connecting to the diffusion regions.  

16. The structure of claim 15, wherein the liner material is provided above the undercut region and adjacent to the sidewall spacers of the adjacent metal gate structures.



	‘623 Patent teaches all of the elements of the claimed invention as stated above except where the liner is on a lower sidewall portion of the single diffusion break separating the single diffusion break from the diffusion regions, wherein an upper sidewall portion of the single diffusion break, above upper surfaces of the diffusion regions, is devoid of the liner.
Fig. 18 of Hsu teaches an isolation structure (Combination of Items 64B, 66B and 60), where a liner (Item 60) is on a lower sidewall portion of the isolation structure separating the isolation structure from diffusion regions (Items 44), and where an upper sidewall portion of the isolation structure, above upper surfaces of diffusion regions (Items 44), is devoid of the liner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the liner on a lower sidewall portion of the single diffusion break separating the single diffusion break from the diffusion regions, where an upper sidewall portion of the single diffusion break, above upper surfaces of the diffusion regions is devoid of the liner because replacing a portion of a fin structure with a dielectric material (the liner) without the dielectric material extending above the diffusion regions is known to effectively isolate adjacent FinFETs from each other (Hsu Paragraph 0020).
The claims of the ‘623 Patent do not explicitly teach a plurality of dielectric fin structures with a bottom surface directly contacting a top surface of the substrate material.
Fig. 2P of Xie teaches a structure comprising a diffusion break (Combination of Items 126, 130, 132 and 134 in Item 123); where the diffusion break comprises a plurality of dielectric fin structures (Portions of Item 126 in Items 124) with a bottom surface directly contacting a top surface of a substrate material (Item 102).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a single diffusion break structure comprise a plurality of dielectric fin structures with a bottom surface directly contacting a top surface of the substrate material because the plurality of dielectric fins allows for scaling of a device with desired isolation regions (Xie Paragraphs 0009 and 0011) where a single diffusion break structure acts as multiple diffusion breaks for multiple fins in a device (Xie Paragraphs 0038 and 0039).
The claims of the ‘623 Patent do not explicitly teach an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of gate structures, where the plurality of dielectric fin structures are within the isolation region.
Fig. 2P of Xie teaches an isolation region (Item 108) comprising a bottom surface directly contacting a top surface of a substrate material (Item 102) and a top surface directly contacting a bottom surface of the plurality of gate structures (Combination of Items 130 and 132), where the plurality of dielectric fin structures (Portions of Item 126 in Items 124) are within the isolation region (Item 108).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of gate structures, where the plurality of dielectric fin structures are within the isolation region because the isolation regions provide electrical isolation between fins and provide a surface for the gate structure to be positioned on (Xie Paragraphs 0029 and 0045).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the plurality of dielectric fin structures within the isolation region because the dielectric fin structures replace the fins and thus are in the same location where the fins are located and the fins are located within the isolation region. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2020/0020570) hereinafter “Sung” in view of Hsu et al. (US 2015/0021710) hereinafter “Hsu” and in further view of Xie et al. (US 2016/0163604) hereinafter “Xie”.
Regarding claim 1, Fig. 10 of Sung teaches a structure comprising: a substrate material (Item 102); a plurality of fin structures (Items 103; Paragraph 0038); a plurality of gate structures (Item 114) extending over the plurality of fin structures (Items 103); a plurality of diffusion regions (Items 122) adjacent to the each of the plurality of gate structures (Item 114); a single diffusion break (Item 146) between the diffusion regions (Items 122) of the adjacent gate structures (Item 114); and a liner (Item 144) on a lower sidewall portion of the single diffusion break (Item 146) separating the single diffusion break (Item 146) from the diffusion regions (Item 122).
Sung does not teach where an upper sidewall portion of the single diffusion break, above upper surfaces of the diffusion regions, is devoid of the liner.
Fig. 18 of Hsu teaches an isolation structure (Combination of Items 64B, 66B and 60), where a liner (Item 60) is on a lower sidewall portion of the isolation structure, and where an upper sidewall portion of the isolation structure, above upper surfaces of diffusion regions (Items 44), is devoid of the liner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an upper sidewall portion of the single diffusion break of Sung, above upper surfaces of the diffusion regions of Sung, be devoid of the liner because replacing a portion of a fin structure with a dielectric material (the liner) without the dielectric material extending above the diffusion regions is known to effectively isolate adjacent FinFETs from each other (Hsu Paragraph 0020).
Sung does not explicitly teach a plurality of dielectric fin structures with a bottom surface directly contacting a top surface of the substrate material.
Fig. 2P of Xie teaches a structure comprising a diffusion break (Combination of Items 126, 130, 132 and 134 in Item 123); where the diffusion break comprises a plurality of dielectric fin structures (Portions of Item 126 in Items 124) with a bottom surface directly contacting a top surface of a substrate material (Item 102).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the single diffusion break structure of Sung comprise a plurality of dielectric fin structures with a bottom surface directly contacting a top surface of the substrate material, as taught by Xie, because the plurality of dielectric fins allows for scaling of a device with desired isolation regions (Xie Paragraphs 0009 and 0011) where a single diffusion break structure acts as multiple diffusion breaks for multiple fins in a device (Xie Paragraphs 0038 and 0039).
Sung does not explicitly teach an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of gate structures, where the plurality of dielectric fin structures are within the isolation region.
Fig. 2P of Xie teaches an isolation region (Item 108) comprising a bottom surface directly contacting a top surface of a substrate material (Item 102) and a top surface directly contacting a bottom surface of the plurality of gate structures (Combination of Items 130 and 132), where the plurality of dielectric fin structures (Portions of Item 126 in Items 124) are within the isolation region (Item 108).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of gate structures in Sung, where the plurality of dielectric fin structures are within the isolation region because the isolation regions provide electrical isolation between fins and provide a surface for the gate structure to be positioned on (Xie Paragraphs 0029 and 0045).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the plurality of dielectric fin structures within the isolation region because the dielectric fin structures replace the fins and thus are in the same location where the fins are located and the fins are located within the isolation region. 
Regarding claim 2, Sung further teaches wherein the single diffusion break (Item 146) is filled with an insulator material (Paragraph 0046 where Item 146 is an insulator).
Sung does not teach where the single diffusion break and the plurality of dielectric fin structures comprise a same insulator material.
However, Sung further teaches where the single diffusion break comprises SiO2 (Paragraph 0046).
Xie further teaches where the material of the dielectric fin structures (Item 126) is SiO2 (Paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of dielectric fin structures comprise a same insulator material since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.  
Regarding claim 3, Sung further teaches wherein the single diffusion break (Item 146) extends below the diffusion regions (Items 122), where the diffusion regions (Items 122) comprise source and drain regions (Paragraph 0040).
Regarding claim 27, the combination of Sung, Hsu and Xie teaches all of the elements of the claimed invention as stated above.
Sung does not teach where an entirety of the upper sidewall portion of the single diffusion break, above upper surfaces of the diffusion regions, is devoid of the liner.
Fig. 18 of Hsu teaches an isolation structure (Combination of Items 64B, 66B and 60), where a liner (Item 60) is on a lower sidewall portion of the isolation structure, and where an entirety of the upper sidewall portion of the isolation structure, above upper surfaces of diffusion regions (Items 44), is devoid of the liner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an entirety of the upper sidewall portion of the single diffusion break of Sung, above upper surfaces of the diffusion regions of Sung, be devoid of the liner because replacing a portion of a fin structure with a dielectric material (the liner) without the dielectric material extending above the diffusion regions is known to effectively isolate adjacent FinFETs from each other (Hsu Paragraph 0020).
Claims 4-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2020/0020570) hereinafter “Sung” in view of Hsu et al. (US 2015/0021710) hereinafter “Hsu” and Xie et al. (US 2016/0163604) hereinafter “Xie” and in further view of Chen et al. (US 2019/0165137) hereinafter “Chen”.
Regarding claim 4, the combination of Sung, Hsu and Xie teaches all of the elements of the claimed invention as stated above except where the device further comprises a gate cut along a longitudinal axis of the gate structures.
Fig. 17A of Chen teaches a structure comprising a gate structure (Item 48) extending over a plurality of fin structures (Items 24) and a gate cut (Combination of Items 62 and 66) along a longitudinal axis of a plurality of gate structures (Item 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the gate cut, taught by Chen, along a longitudinal axis of the gate structures in Sung because a gate cut structure electrically isolates replacement gate structures that were originally integral (Chen Paragraphs 0037 and 0056).   
Regarding claim 5, the combination of Sung, Hsu, Xie and Chen teaches all of the elements of the claimed invention as stated above.
Sung does not teach wherein the gate cut is filled with a same material as the single diffusion break.
Sung further teaches where the single diffusion break (Item 146) is filled with SiO2 (Paragraph 0046). 
Fig. 17a of Chen further teaches wherein the gate cut (Combination of Items 62 and 66) are filled with SiO2 (Paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use SiO2 as the fill material of the gate cut because SiO2 is known to insulate structures from each other such that gate replacement structures are electrically isolated from each other (Chen Paragraphs 0037 and 0056).
As such, when the gate cut are included in the structure of Sung, as taught above by the combination of Sung and Chen, the gate cut will be filled with a same material as the single diffusion break and the dielectric fins structures within the substrate.         
Regarding claim 6, the combination of Sung, Hsu, Xie and Chen teaches all of the elements of the claimed invention as stated above.
Fig. 10 of Sung further teaches where the gate structures (Items 114) comprise sidewall spacers (Items 120) and gate materials comprising a gate dielectric material (Item 148) and metal material (Item 150; Paragraph 0047)  and the fin structures (Items 103) comprise the substrate material (Paragraph 0038 where the fins are formed by etching the substrate material). Sung further teaches where the liner is silicon nitride material (Paragraph 0045).
Sung does not explicitly teach where the gate dielectric material is a high-k material.
Xie further teaches where a gate dielectric layer is a high-k dielectric material (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate dielectric material of Sung be a high-k material since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.  
Sung does not teach where the gate cut is lined with the liner.
Fig. 17A of Chen further teaches where the gate cut (Combination of Items 62 and 66) is lined with a liner (Item 62; Paragraph 0049), the liner being silicon nitride material (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate cut lined with the liner because a silicon nitride liner in the gate cut protects other structures in the device during subsequent etching steps (Chen Paragraph 0054). 
Regarding claim 7, Fig. 10 of Sung further teaches where the structure further comprises a gate cap (Item 152) over the gate materials and an undercut (where the trench in which the single diffusion break is filled in, fans out as it goes deeper into the substrate) of the substrate material (Item 102) beneath select sidewall spacers (Item 120), wherein the liner (Item 144) is positioned within the undercut.
Regarding claim 8, Sung further teaches where the liner (Item 144) is below the sidewall spacers (Items 120) and between a portion of the substrate material (Item 102) and the single diffusion break (Item 146).
Regarding claim 28, the combination of Sung, Hsu and Xie teaches all of the elements of the claimed invention as stated above.
Fig. 10 of Sung further teaches where the gate structures (Items 114) comprise sidewall spacers (Items 120) and the fin structures (Items 103) comprise the substrate material (Paragraph 0038 where the fins are formed by etching the substrate material). Sung further teaches where the liner is silicon nitride material (Paragraph 0045). Sung also further teaches where the liner (Item 144) is below the sidewall spacers (Items 120) and between a portion of the substrate material (Item 102) and the single diffusion break (Item 146).
Sung does not teach except where the device further comprises a gate cut along a longitudinal axis of the gate structures, wherein: the gate cut is lined with a liner.
Fig. 17A of Chen teaches a structure comprising a gate structure (Item 48) extending over a plurality of fin structures (Items 24) and a gate cut (Combination of Items 62 and 66) along a longitudinal axis of a plurality of gate structures (Item 48), where the gate cut (Combination of Items 62 and 66) is lined with a liner (Item 62; Paragraph 0049), the liner being silicon nitride material (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the gate cut, taught by Chen, along a longitudinal axis of the gate structures in Sung because a gate cut structure electrically isolates replacement gate structures that were originally integral (Chen Paragraphs 0037 and 0056).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate cut lined with the liner because a silicon nitride liner in the gate cut protects other structures in the device during subsequent etching steps (Chen Paragraph 0054). 
Sung does not teach where an uppermost surface of the liner abuts a first portion of a lowermost surface of the sidewall spacers.
Hsu further teaches where source/drain regions (Items 44) and the liner (Item 60) are within a substrate (Item 20) such that an uppermost surface of the liner (Item 60) abuts a first portion of a lowermost surface of sidewall spacers (Item 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the source/drain regions and the liner of Sung be in the substrate such that an uppermost surface of the liner abuts a first portion of a lowermost surface of the sidewall spacers because source/drain regions are known to be formed in a recess of a fin (Hsu Paragraph 0018) to impart certain stress/strain characteristics and the liner isolates the source/drain regions of respective FinFETs from each other (Hsu Paragraph 0020).
Sung does not teach where the portion of the substrate material will abut a second portion of the lowermost surface of the sidewall spacers, and the second portion of the lowermost surface of the sidewall spacers is between sidewalls of the source and drain regions and the single diffusion break.
When the source/drain regions of Sung are located in the substrate material of the fin as taught by Hsu, and stated above, the portion of the substrate material will abut a second portion of the lowermost surface of the sidewall spacers, and the second portion of the lowermost surface of the sidewall spacers is between sidewalls of the source and drain regions and the single diffusion break (See Picture 1 above).
Allowable Subject Matter
Claims 9-12 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the art before the effective filing date of the claimed invention  to have an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of metal gate structures, a plurality of dielectric fin structures, within the isolation region, each of the dielectric fin structures comprising a bottom surface directly contacting the top surface of the substrate material and a top surface below the top surface of the isolation region along with the other limitations of claim 9.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 11/24/2022, with respect to the rejection(s) of claim(s) 9 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and claim 9 and its dependents have been indicated as allowable subject matter.
Applicant's arguments filed 11/24/2022, with respect to claim 1, have been fully considered but they are not persuasive. 
Specifically, the Applicant argues that “Xie does not disclose a plurality of dielectric fin structures within an isolation region”. The Examiner disagrees. To support their argument the Applicant points to only insulating material Item 118 and states that this structure does not read on the claim language. However, the Applicant does not seem to acknowledge Item 108 which the Examiner avers is an equivalent structure to Applicant’s isolation region. Item 108 of Xie has a bottom surface which directly contacts a top surface of the substrate material and a top surface which directly contacts a bottom surface of the gate structure (See Fig. 2P; View X-X), where the plurality of dielectric fins (Portions of Item 126 within Item 108) are within the isolation region (Item 108). As Item 108 of Xie equates to Applicant’s isolation region Item 220, the Examiner does not find the Applicant’s arguments persuasive and maintains the reliance on the combination of Sung, Hsu and Xie.
The Examiner notes that the Applicant also argues that “Moreover, even if Sung, Hsu, and Xie were combined, the combination does not teach all of the features of the claimed invention. In particular, as discussed above, Sung does not disclose a plurality of dielectric fin structures within the gate dielectric 148.” However, the claim language does not require that the plurality of dielectric fin structures are within the gate dielectric.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891